Citation Nr: 1623785	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for herpes simplex I prior to May 10, 2007, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2009, the Veteran and his brother testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the Veteran's VBMS file.

The procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The instant matter was most recently before the Board in July 2015, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued an October 2015 supplemental statement of the case (SSOC) wherein it denied increased evaluations for the Veteran's service-connected herpes simples.  The matter was thereafter returned to the Board.  

The Board notes that the Veteran's VBMS file contains a March 2016 notice of disagreement (NOD) wherein the Veteran expressed his disagreement with a January 2016 decision that purportedly denied him VA vocational rehabilitation training.  Vocational rehabilitation benefits are separate and distinct from VA disability benefits and all evidence pertaining to claims for such, to include any adjudicatory documents, are kept in a separate claims folder and are not generally made part of a claimant's electronic claims file.  Notably, the electronic claims file currently before the Board does not include a copy any January 2016 decision.  Thus, although the Veteran's representative has requested that the issue of entitlement to vocational rehabilitation benefits be remanded pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board does not find that to be the proper course of action at this juncture.  Rather, the matter is referred to the AOJ to ensure that the Veteran's NOD is acted upon by the appropriate division.  The Veteran and/or his representative is also free to contact the Vocational Rehabilitation & Employment Division (VR&E) of the VARO where he filed for vocational rehabilitation benefits and request an update regarding the status of his claim. 


FINDINGS OF FACT

1.  Prior to October 16, 2006, the Veteran's service-connected herpes simplex I affected less than 5 percent of his entire body or exposed areas; systemic therapy was not required.

2.  Since October 16, 2006, the Veteran's service-connected herpes simplex I has been treated with systemic therapy; however, less than 20 percent of his entire body or exposed areas has been affected..

3.  The Veteran's service-connected herpes simplex I has not been shown to result in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 16, 2006, for service-connected herpes simplex I have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a rating of 10 percent for service-connected herpes simplex I have been met since October 16, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

3.  The criteria for a rating in excess of 10 percent from October 16, 2006, for service-connected herpes simplex I have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

As previously determined by the Board in a September 2012 decision, VA complied with its duty to notify by way of letters dated in September 2004, March 2006, May 2008, October 2009, January 2011, and March 2012.  The Board points out that the September 2012 decision was appealed to the Court and that the parties filed a Joint Motion for Remand (JMR), which was granted by the Court in July 2013.  Notably, the parties' JMR included no reference to the Board's finding that VA had complied with its duty to notify.  The Veteran has also not disputed the contents of the VCAA notice in this case.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (holding that it is the claimant who has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim).  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his increased rating claims.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA treatment records; private treatment records; to include records from Dr. I, as required by the terms of the Board's July 2015 remand; VA examination reports; and lay statements from the Veteran, to include his hearing testimony.  In this regard, the Board notes that the instant matter was previously remanded for the AOJ to attempt to obtain private treatment records from J.P. Bronner, M.D., who, in an August 2010 statement, indicated that he had been the Veteran's primary care provider since March 2010.  As discussed in the Board's September 2014 action, in their JMR, the parties agreed that the Board had failed to ensure compliance with the terms of its November 2010 action directing the AOJ to attempt to obtain records from records from Dr. J.P. Bronner.  As previously noted, the record contains a report of general information, dated on January 24, 2011, which shows that the Veteran then informed VA that Dr. Bronner was a physician with the San Diego, California, VA Medical Center (VAMC).  Records were therefore requested from the San Diego VAMC, which records show that the Veteran was at times seen by a T.E. Bronner, M.D., but do not reveal treatment by a Dr. J.P. Bronner.  In their JMR, the parties pointed out that although records from the San Diego VAMC contained treatment notes from Dr. T.E. Bronner, records from Dr. J.P. Bronner had not been requested.  Although the parties failed to address the fact that the Veteran did not provide an authorization for release of records from Dr. J.P. Bronner to VA, or comment on a January 2011 report of general information wherein it was indicated that Dr. Bronner was a physician with the San Diego VAMC, given the terms of the parties' JMR, in September 2014 the matter was again remanded to attempt to obtain records from Dr. J.P. Bronner.

On remand, the AOJ contacted the San Diego VAMC to determine whether Dr. J.P. Bronner was a physician at that facility.  A September 2014 report of general information documents that the San Diego VAMC informed the AOJ that Dr. J.P. Bronner was not a physician at that facility.  Again, the Board points out that the initial letter submitted from Dr. J. P. Bronner in August 2010 was written on UC San Diego Medical Center letter head.  In an October 2014 letter, the AOJ requested that the Veteran complete and return the enclosed authorization for release of private treatment records to VA so that the AOJ could assist the Veteran in obtaining relevant records from Dr. J. P. Bronner.  The Veteran did not respond to the AOJ's request in this regard.  The Veteran also failed to sign the necessary authorizations for release of private medical records from Dr. J.P. Bronner to VA.  Given that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA, the Board finds that no further assistance in this regard is warranted and that the terms of its prior remands have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the medical evidence of record is sufficient for the Board to rely upon to determine the severity of the Veteran's herpes simplex during the relevant time period.  Indeed, the Veteran has been afforded several VA examinations during the pendency of his claim and the Board points out that the parties did not in their JMR raise any argument regarding the adequacy of the VA medical examinations provided to the Veteran prior to July 2013.  The Veteran was also again evaluated in October 2014 and September 2015.  The examiners reviewed the claims folder and conducted thorough examinations of the Veteran. The examiners considered the Veteran's lay assertions regarding the nature and severity of his symptoms and the 2015 VA examiner discussed whether there was an association between the Veteran's other diagnosed skin disability and his service-connected herpes simplex.  The Board finds that the examination reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected disability in the context of the pertinent regulations and throughout the claim period.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).

II.  Analysis

The current appeal stems from the Veteran's August 2004 claim for an increased (compensable) rating for his service-connected herpes simplex I.  During the pendency of the appeal, the RO increased the Veteran's disability rating to 10 percent, effective from May 10, 2007.  The Veteran has continued to assert entitlement to higher ratings.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015). 

The Veteran's service-connected herpes simplex I has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).  In this case, the RO has determined that the DC most analogous to the Veteran's herpes simplex DC 7806, which pertains to dermatitis or eczema.  

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2015).  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Alternatively, DC 7806 provides that disabilities evaluated as dermatitis or eczema may be rated as disfigurement of the head, face, or neck under DC 7800 or as scars under DCs 7801-7805, depending on the predominant disability.  
(The Board acknowledges that the criteria used to evaluate certain disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  Because, however, these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2004, several years prior to the regulatory changes.  Additionally, these regulatory changes pertain only to the diagnostic criteria governing scars, and did not modify the criteria for Diagnostic Code 7806.)  

As noted above, the Veteran's disability rating was increased to 10 percent, effective from May 10, 2007.  The AOJ indicated that a 10 percent rating was warranted as of that date because that was the date upon which the Veteran was prescribed systemic therapy.  A review of the Veteran's VA treatment records shows that on May 17, 2008, the Veteran presented for a follow-up visit.  It was noted that he had received treatment from the Sharp Rees-Stealy Medical Group earlier that month and was prescribed Acyclovir to treat an outbreak of herpes simplex virus.  Records from Sharp Rees-Stealy Medical Group, however, show that the Veteran had previously been prescribed Acyclovir to treat an outbreak of herpes simplex virus.  Specifically, on October 16, 2006, the Veteran presented to an urgent care facility with blister-like sore on the left upper lip.  The Veteran was noted to have a history or recurrent herpes simplex, with approximately on exacerbation every other year.  At that time, the Veteran was taking over the counter medications for symptoms, to include pain, swelling, and blistering, without significant relief.  The Veteran was then prescribed Acyclovir, which is an oral medication.  

Given that the AOJ has already determined that being prescribed Acyclovir for treatment of the Veteran's herpes simplex virus outbreak satisfies the criteria for a 10 percent rating under DC 7806, the Board finds that the evidence of record supports the assignment of a 10 percent rating as of October 16, 2006.  The evidence does not, however, support the assignment of a compensable rating prior to October 16, 2006.

Notably, there is no evidence dated prior to October 16, 2006, that suggests that the Veteran's herpes simplex required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, the Board points out that the Veterans Benefits Administration's Adjudication Procedures Manual "Live Manual" (M21-1) provides that "[t]he term 'systemic therapy such as corticosteroids or other immunosuppressive drugs,' that is contained in certain DCs under 38 C.F.R. § 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1 part III, subpt.iv, ch. 4, sec. J.3.f (updated Oct. 5, 2015).  The M21-1 further provides that "[m]edications that are applied topically (directly to the skin), including topical corticosteroids or immunosuppressives, are not considered systemic for VA purposes."  Id.  The Court, however, has held that the "use of a topical corticosteroid is systemic therapy within the meaning of Diagnostic Code 7806."  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

Here, the evidence does not show that prior to October 16, 2006, the Veteran had been prescribed oral or parenteral medication(s) by a medical professional.  Indeed, when he presented for treatment on that date, the Veteran indicated that he had been taking over the counter medications.  Further, during his 2009 Board hearing, the Veteran stated that prior to seeing his primary care physician "to get some proper medications," he was treating his herpes outbreaks with Abreva.  Abreva is a topical antiviral medication and not a topical corticosteroid and thus treatment with Abreva does not satisfy the criteria for a 10 percent rating.  See September 2015 VA examination report (stating that docosonal or Abreva is a topical antiviral medication); see also https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=c39b38a7-dcdd-4c32-8f35-b565c4d3cec6.

The evidence dated prior to October 16, 2006, also fails to demonstrate that the Veteran's herpes simplex affects at least 5 percent of the entire body or of the exposed areas.  At the time of a September 2004 VA examination, the Veteran reported recurring herpes on his upper lip, approximately five times year, which he would treat with topical agents.  There was no evidence of scarring from his herpes outbreaks.  VA and private treatment records dated during the relevant time period also do not contain findings demonstrative of a 10 percent rating.  Further, when treated in October 2006, the Veteran reported one exacerbation every other year, which would suggest that the Veteran's herpes simplex was for the most part asymptomatic during the relevant time period.  Overall, the Board cannot conclude from the objective evidence of record that the Veteran had exhibited herpes affecting at least five percent of the entire body or of the exposed areas.  Without such evidence, the Board cannot conclude that an evaluation in excess of 10 percent was warranted prior to October 16, 2006.  See 38 C.F.R. § 4.118, DC 7806.

The Board has also considered whether a rating in excess of 10 percent is warranted under DC 7806 at any point since October 16, 2006, but finds that it is not.  This is so because the evidence does not show that the Veteran's herpes has affected at least 20 percent of the entire body or of the exposed areas, or that he has required constant or near-constant systemic therapy, or systemic therapy for a total duration of six weeks or more during any 12-month period.  See id.  Evidence relevant to this determination includes the reports of VA examination dated in November 2009, April 2012, October 2014, and September 2015.

During the 2009 VA examination, the Veteran reported recurrent episodes of herpes simplex infection on his lips, occurring approximately once a year.  The Veteran indicated his most recent outbreak to have been in April 2009.  It was noted that his current therapy was topical and systemic, with no noted side effects.  No evidence of scarring or disfigurement was seen at the time of that examination.  In a December 2009 addendum, the VA examiner reported that the area of the affected skin was less than one percent and that no systemic therapy had been provided during the previous 12 month period.  At the time of the April 2012 VA examination, the Veteran reported quarterly recurrences of herpes outbreaks on his lips.  He denied then taking any medication.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement and that he had not been treated with oral or topical medications in the past 12 months.  The examiner also stated that there was no evidence of active herpes at the time of the examination.  When examined in October 2014, the Veteran was observed to have a swollen lower lip that was tender to palpation.  The affected total body area was indicated to be less than 5 percent and the affected exposed area was indicated to be at least 5 but less than 20 percent.  The examiner stated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  

The Veteran was again examined in September 2015.  At that time, it was noted that the Veteran been treated with "various medications including docosanol (Abreva), a topical antiviral preparation used for herpes labialis," and that since June 2015 he had "been prescribed valacyclovir (Valtrex) to use when the labial lesions appear."  The examiner noted that the Veteran then currently had a lesion on his upper lip, which was resolving.  The examiner stated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck and that treatment with Valtrex during the previous 12 months totaled less than 6 weeks.

Based on the findings contained in the VA examination reports, the Board cannot conclude that an evaluation in excess of 10 percent is warranted at any point since October 16, 2006.  There is also no evidence contained in the VA and private treatment records dated during the relevant time period that would support the assignment of a higher rating.  In so finding, the Board has considered a statement from A.I., M.D., a private dermatologist, who stated that he had examined the Veteran in his clinic on May 26, 2015.  Dr. I. stated that examination of the Veteran revealed "dry, xerotic scaling with secondary ichthyosiform changes, postinflammatory hyperpigmentation and mild lichenification mostly affecting [the Veteran's] upper and lower extremities."  The September 2015 VA examiner addressed Dr. I.'s findings and noted that the Veteran also had "'xerosis cutis,' the medical name for dry skin.'"  The examiner noted that the Veteran has been treated with ammonium lactate for more than 6 weeks in the previous 12 months, but stated specifically that treatment with such was for the Veteran's dry skin and not his service-connected herpes condition.  The examiner then opined that the condition for which Dr. I. was treating the Veteran was not a manifestation of or otherwise related to the Veteran's herpes simplex.  Accordingly, the Veteran's treatment for his unrelated skin condition will not be considered in determining the appropriate disability rating for his service-connected herpes simplex.  (The Board also notes that during the pendency of the current appeal, the Veteran filed a claim for and was denied service connection for skin rashes.)

The Board has also considered the Veteran's lay statements.  Specifically, during his May 2009 Board hearing, the Veteran testified that he experienced herpes outbreaks "all the time, 365 days a year."  He reportedly missed many days of work due to his outbreaks, which occurred near his genitalia, and along his lip.  According to his testimony, he had been provided medication for his outbreaks. The Board cannot conclude from the Veteran's testimony that his herpes simplex affected at least 20 percent of the entire body or of the exposed areas.  Indeed, the Veteran did not provide a lay assessment of the percentage of total or exposed body area that was affected.  His hearing testimony is also inconsistent with his report during the November 2009 VA examination that he experienced approximately one episodes of herpes simplex infection on his lips a year, the last being in April 2009.  To the extent that the Veteran's lay testimony could support a higher raring, the Board finds that inconsistency in what he reported during his hearing as opposed to when examined undermines the Veteran's credibility in reporting constant outbreaks and renders his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Accordingly, because the objective evidence does not demonstrate that 20 percent or more of the total body or exposed area was affected, or that the Veteran's herpes simplex has required the use of systemic therapy for at least 6 weeks during any 12 month period, the Board cannot conclude that a rating in excess of 10 percent is warranted under DC 7806 at any point since October 16, 2006.

As noted above, disabilities rated under DC 7806 could also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Here, however, there is no indication that the Veteran has any disfigurement of the head, face, or neck, or that he has scarring as a result of his herpes simplex.  Indeed, the 2015 VA examiner explained that although the herpes lesions may become secondarily infected and can be unsightly when they are there, the condition resolves after 5 to 10 days and leaves no scars.  To the extent that the Veteran believes that the lesions themselves constitute disfigurement, DC 7800 sets for eight characteristics that are to be considered disfigurement for purposes of 8 C.F.R. § 4.118.  The Veteran's herpes lesions do not qualify as disfigurement as defined by the regulation.  See 38 C.F.R. § 4.118, DC 7800, Note (1).  Accordingly, none of the above DCs is for application in this case. 

In finding that higher ratings are not warranted for the Veteran's service-connected herpes simplex during the pendency of this claim, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015). 

The above determinations are also based upon consideration of applicable rating provisions.  The Board notes, however, that in the "exceptional case where the schedular evaluations are found to be inadequate," the VA Under Secretary of Benefits or the Compensation Service Director is authorized to approve an "extra-schedular evaluation for impairments that are due to service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

In Thun v. Peake, the Court outlined the framework for determining entitlement to an extraschedular evaluation.  22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009).  First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  This requires that the Board compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  If the first requirement is satisfied, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "'marked interference with employment' or 'frequent periods of hospitalization.'"  Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  If the first two inquiries are answered in the affirmative, the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.; see generally Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded").  In making the extraschedular referral determination, the Board must also consider the collective impact of multiple service-connected disabilities whenever that issue is expressly raised by the claimant or reasonably raised by evidence of record.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (citing Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) and Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009)).

Here, the Veteran has alleged that during a flare-up or outbreak of his herpes virus he has problems with mastication and that it is hard for him to eat.  The Board finds this probable, given that the Veteran's herpes lesions manifest on his lips.  The Board also concedes that difficulty with chewing and eating is not specifically contemplated by the criteria used to evaluate the severity of the Veteran's service-connected disability.  However, even where the first step of the Thun test is met, referral for extraschedular consideration is not warranted unless the Veteran's disability picture does not exhibit other related factors such as "'marked interference with employment' or 'frequent periods of hospitalization.'"  Thun, 22 Vet. App. at 116 (quoting 38 C.F.R. § 3.321(b)(1)).  

The Board acknowledges the Veteran's report made during his 2009 hearing that he missed nearly a half a year of work due to his herpes condition.  As discussed above, the Board has found the Veteran's assertion that he experienced herpes outbreaks "all the time, 365 days a year" to be not credible as it is inconsistent with statements made during his 2009 VA examination.  The Board finds the Veteran's related assertion regarding lost time from work also not credible.  This is so because the credible evidence of record fails to demonstrate that the Veteran experiences herpes outbreaks of such frequency that his outbreaks would correspond to nearly a half a year of work.  Further, the Board understands, as indicated by the 2015 VA examiner, that the Veteran's herpes lesions may become secondarily infected and can be unsightly when they are there; however, there is no medically indicated reason for why the Veteran would be unable to work during an outbreak.  There is also no evidence to show that that the Veteran was ever, much less frequently, hospitalized due to his herpes simplex.  There is also no evidence of any other related factors associated with the Veteran's hearing loss that have negatively impacted the Veteran from a financial/earnings capacity standpoint.  Accordingly, because the second Thun inquiry has not been answered in the affirmative, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all service-connected disabilities requires referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v McDonald, 27 Vet. App, 484, 495 (2016).

Lastly, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his herpes simplex alone.  Accordingly, the issue of entitlement to TDIU has not been raised as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").


ORDER

Entitlement to a compensable evaluation for service-connected herpes simplex I, for the period prior to October 16, 2006, is denied. 

Entitlement to a 10 percent evaluation, but no more, for service-connected herpes simplex I, is granted from October 16, 2006, subject to the regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


